 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

Simlatus Corp.
And
Proscere Bioscience, Inc.

 

This Asset Purchase Agreement (the “Agreement”) is made as of the 9th day of
January 2019 by and between, Proscere Bioscience, Inc. (“Proscere”, or
“Seller”), a Florida corporation and Simlatus Corporation, a Nevada Corporation
(“Buyer”).

 

PRELIMINARY STATEMENT

 

Buyer desires to acquire, and the Seller desires to sell its business and assets
pursuant with Exhibit-A attached hereto referred to as “ASSET”, owned by the
Seller, and the Seller desires to provide ‘Know-How’ regarding that ASSET under
the terms and conditions stated below.

 

The Buyer and the Seller acknowledge that upon consummation of the transaction
contemplated hereunder, Seller will assign the Business and ASSET, and provide
“Know-How”, valued at Three Million Dollars ($3,000,000). As consideration for
the ASSET and the “Know -How”, the Buyer shall issue, or cause to be issued One
Million Six Hundred Seventy Five Thousand Nine Hundred Seventy Eight (1,675,978)
shares of Series A Preferred Stock (“Shares”) of Simlatus Corporation, a Nevada
corporation (“Company”, “SIML”), the stock shall be issued in the name of
Optempus Investments, LLC a California LLC.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and other good and valuable consideration, the ASSET of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.ACQUISITION OF THE ASSETS AND OTHER ACTIONS

 

1.01ACQUISITION OF THE SELLER’S ASSETS.

 

Subject to and upon the terms and conditions of this Agreement, at the closing
of the transactions contemplated by this Agreement (the “Closing”), the Seller
shall sell, assign and transfer all of its right, title and interest to its
ASSET to the Buyer (collectively, the “Seller’s Assets”).

 

1.02OFFICERS AND DIRECTORS

 

a)Richard Hylen is the sole director of Simlatus Corporation.

 

b)Baron Tennelle & Victoria Boltrick are Co-Founders, Chairman-CEO, and Chief
Operations Officer of Proscere Bioscience, Inc.

 

Upon the signing and closing of this transaction both Baron Tennelle & Victoria
Boltrick will join the board of directors of Simlatus Corporation, receive an
Employment Agreement, and remain as President and Vice President of Proscere
Bioscience Inc., respectively.

 

1.03CONSIDERATION FOR THE SELLER’S ASSETS.

 

In consideration for the sale and transfer of the Seller’s Assets, and subject
to the terms and conditions of this Agreement, Buyer shall on the Closing Date:

 

(a)Upon execution of this Agreement, Buyer shall issue, or cause to be issued,
One Million Six Hundred Seventy Five Thousand Nine Hundred Seventy Eight
(1,675,978) shares of Series A Preferred Stock (“Shares”) of Simlatus
Corporation, a Nevada corporation (“Company”, “SIML”), the stock shall be issued
in the name of Optempus Investments, LLC a California LLC.

 

(b)Proscere Bioscience, Inc. will be a wholly owned subsidiary of Simlatus
Corporation.

Page 1 of 12

 

1.04CLOSING.

 

The Closing shall take place at the offices of Simlatus Corporation, at 17:00
hours on January 9, 2019, or at such other place, time or date as may be
mutually agreed upon in writing by the parties, once the Conditions Precedent
have been met (the “Closing Date”).

 

1.05CONSENT TO ASSIGNMENT.

 

This Agreement may not be assigned, hypothecated, transferred or contracted to
another party without the express written consent of both parties.

 

2.REPRESENTATIONS OF THE SELLER REGARDING THE SELLER’S ASSETS.

 

The Seller represents and warrants to the Buyer as follows:

 

(a) The Seller has good and marketable title to the Seller’s Assets, free and
clear of any and all covenants, conditions, restrictions, voting trust
arrangements, liens, charges, encumbrances, options and adverse claims or rights
whatsoever.

 

(b) The Seller is not a party to, subject to or bound by any agreement or any
judgment, order, writ, prohibition, injunction or decree of any court or other
governmental body which would prevent the execution or delivery of this
Agreement by the Seller, or the transfer, conveyance and sale of the Seller’s
Assets to the Buyer pursuant to the terms hereof.

 

(c) No broker or finder has acted for the Seller in connection with this
agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of the Seller.

 

(d) Seller is not in default under any of the Seller Contracts, and, to the
Seller’s knowledge, no third party is in default under any of the Seller’s
Assets. The Seller’s Assets, together with the assets held by the Company,
constitutes all of the assets necessary to operate the business of the Seller
and the Company as currently conducted.

 

3.REPRESENTATIONS OF THE SELLER REGARDING THE SELLER.

 

The Seller represents and warrants to the Buyer as follows:

 

3.01ORGANIZATION.

 

The Seller is a Limited Liability Corporation duly organized, validly existing
and in good standing under the laws of the State of California, and has all
requisite power and authority (corporate and other) to own its properties, to
carry on its business as now being conducted, to execute and deliver this
Agreement and the agreements contemplated herein, and to consummate the
transactions contemplated hereby and thereby.

 

3.02       THE COMPANY.

 

Schedule 3.02 attached hereto sets forth: (i) the name of the Company; (ii) the
jurisdiction of incorporation of the Company; (iii) the names of the officers
and directors of each Company; and (iv) the jurisdictions in which the Company
is qualified or holds licenses to do business. The Company is a CORPORATION duly
organized and validly existing and in good standing under the laws of California
and has all requisite power and authority to own its properties and carry on its
business as now being conducted.

 

3.03AUTHORIZATION.

 

The execution and delivery by the Seller of this Agreement and the agreements
provided for herein, and the consummation by the Seller of all transactions
contemplated hereunder and thereunder by the Seller, have been duly authorized
by all requisite corporate action. This Agreement has been duly executed by the
Seller. This Agreement and all other agreements and obligations entered into and
undertaken in connection with the transactions contemplated hereby to which the
Seller is a party constitute the valid and legally binding obligations of the
Seller, enforceable against it in accordance with their respective terms. The
execution, delivery and performance by the Seller of this Agreement and the
agreements provided for herein, and the consummation by the Seller of the
transactions contemplated hereby and thereby, will not, with or without the
giving of notice or the passage of time or both, (a) violate the provisions of
any law, rule or regulation applicable to the Seller; (b) violate the provisions
of the Certificate of Incorporation or Bylaws of the Seller; (c) violate any
judgment, decree, order or award of any court, governmental body or arbitrator;
or (d) conflict with or result in the breach or termination of any term or
provision of, or constitute a default under, or cause any acceleration under, or
cause the creation of any lien, charge or encumbrance upon the properties or
assets of the Company pursuant to, any indenture, mortgage, deed of trust,
security agreement or other instrument or agreement to which any of the
Companies is a party or by which any of the Companies or any of its properties
is or may be bound.

Page 2 of 12

 

3.04ABSENCE OF UNDISCLOSED LIABILITIES.

 

Except as and to the extent (a) reflected and reserved against in the Current
Balance Sheets, or (b) incurred in the ordinary course of business after the
date of the Current Balance Sheets and not material in amount, either
individually or in the aggregate, none of the Company has any liability or
obligation, secured or unsecured, whether accrued, absolute, contingent,
un-asserted or otherwise, which, either individually or in the aggregate, is
material to the condition (financial or otherwise) of the assets, properties,
business or prospects of such Company.

 

3.05LITIGATION.

 

There is no action, other than the one described in Attachment No. 1, attached
to this Agreement, suit or proceeding to which the Seller is a party (either as
a plaintiff or defendant) pending or threatened before any court or governmental
agency, authority, body or arbitrator and, to the best knowledge of the Seller,
there is no basis for any such action, suit or proceeding; (b) the Seller, to
the best of its knowledge, no officer, director or employee of the Seller, has
been permanently or temporarily enjoined by any order, judgment or decree of any
court or any governmental agency, authority or body from engaging in or
continuing any conduct or practice in connection with the business, assets, or
properties of the Seller; and (c) there is not in existence on the date hereof
any order, judgment or decree of any court, tribunal or agency enjoining or
requiring the Seller to take any action of any kind with respect to its
business, assets or properties.

 

3.06COMPLIANCE WITH AGREEMENTS AND LAWS.

 

The Seller has all requisite licenses, permits and certificates from all local
authorities necessary to conduct its respective business and to own and operate
its assets (collectively, the “Permits”). The Seller is not in violation in any
material respect of any law, regulation or ordinance relating to its properties.
The Seller has not violated, and on the date hereof will not violate any local
or foreign laws, regulations or orders (including, but not limited to, any of
the foregoing relating to employment discrimination, immigration, occupational
safety, or corrupt practices), the enforcement of which would have a Material
Adverse Effect.

 

3.07FULL DISCLOSURE.

 

There are no materially misleading misstatements in any of the representations
and warranties made by Seller in this Agreement, the Exhibits or Schedules to
this Agreement, or any certificates delivered by Seller pursuant to this
Agreement and Seller has not omitted to state any fact necessary to make
statements made herein or therein not materially misleading.

 

4.REPRESENTATIONS OF THE BUYER REGARDING THE BUYER

 

The Buyer represents and warrants to the Seller that:

 

4.01ORGANIZATION AND AUTHORITY.

 

The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, doing business in California, and has all
requisite power and authority (corporate and other) to own its properties and
to carry on its business as now being conducted. The Buyer has full power to
execute and deliver this Agreement and the agreements contemplated herein, and
to consummate the transactions contemplated hereby and thereby.

Page 3 of 12

 

4.02CAPITALIZATION OF THE BUYER

 

Upon execution of this Agreement, Buyer shall issue said Preferred Series A
shares to the Seller as payment in full in accordance with Section 1.03 (a) in
this Agreement.

 

4.03AUTHORIZATION.

 

The execution and delivery of this Agreement by the Buyer, and the agreements
provided for herein, as well as the transactions contemplated herein, have been
duly authorized by all requisite corporate action. This Agreement and all such
other agreements and written obligations entered into and undertaken in
connection with the transactions contemplated hereby constitute the valid and
legally binding obligations of the Buyer, enforceable against the Buyer in
accordance with their respective terms. The execution, delivery and performance
of this Agreement and the agreements provided for herein, and the consummation
by the Buyer of the transactions contemplated hereby and thereby, will not, with
or without the giving of notice or the passage of time or both, (a) violate the
provisions of any law, rule or regulation applicable to the Buyer; (b) violate
the provisions of the Buyer’s Certificate of Incorporation or Bylaws; (c)
violate any judgment, decree, order or award of any court, governmental body or
arbitrator; or (d) conflict with or result in the breach or termination of any
term or provision of, or constitute a default under, or cause any acceleration
under, or cause the creation of any lien, charge or encumbrance upon the
properties or assets of the Buyer pursuant to, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Buyer is a party or by which
the Buyer is or may be bound.

 

4.05BROKER’S FEE.

 

No broker or finder has acted for the Buyer in connection with this Agreement or
the transactions contemplated hereby, and no broker or finder is entitled to any
brokerage or finder’s fee or other commissions in respect of such transactions
based upon agreements, arrangements or understandings made by or on behalf of
the Buyer.

 

5.CONFIDENTIALITY.

 

The Seller recognizes and acknowledges that by reason of the terms contemplated
in this Agreement, has had access to confidential information relating to the
Buyer’s business, including, without limitation, information and knowledge
pertaining to products and services offered, innovations, ideas, plans, trade
secrets, proprietary information, advertising, sales methods and systems, sales
and profit figures, customer and client lists, and relationship with dealers,
customers, clients, suppliers and others who have business dealings with the
Business (“Confidential Information”). The Seller acknowledges that such
Confidential Information is a valuable and unique asset and covenants that it
will not disclose any such Confidential Information after Closing to any person
for any reason whatsoever, unless such information is (a) within the public
domain through no wrongful act of the Seller, (b) has been rightfully received
from a third party without restriction and without breach of this Agreement, (c)
is required by law to be disclosed or is disclosed for purposes of defending
claims related to the Seller in a manner designed to protect the confidentiality
of the Confidential Information; or (d) represents historical information
reasonably required by a prospective purchaser of the Seller.

 

6.NOTICES.

 

Any notices or other communications required or permitted hereunder shall be
sufficiently given if delivered personally or federal express, registered or
certified mail, postage prepaid, addressed as follows or to such other address
of which the parties may have given notice:

 

To the Buyer: Simlatus Corporation   175 Joerschke Drive   Grass Valley, CA
95945     To the Seller: Proscere Bioscience, Inc.   3022 Cielo Place  
Carlsbad, CA 92009    

Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) on the date delivered, if delivered personally, or (b) three
business days after being sent, if sent by registered or certified mail.

Page 4 of 12

 

7.SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the Buyer, on
the one hand, and the Seller, on the other hand, may not assign their respective
obligations hereunder without the prior written consent of the other party;
provided, however, that the Buyer may assign this Agreement, and its rights and
obligations hereunder, to a subsidiary or Affiliate of the Buyer. Any assignment
in contravention of this provision shall be void. No assignment shall release
the Buyer or the Seller from any obligation or liability under this Agreement.

 

8.ENTIRE AGREEMENT; AMENDMENTS; ATTACHMENTS

 

(a)       This Agreement, all Schedules and Exhibits hereto, and all agreements
and instruments to be delivered by the parties pursuant hereto represent the
entire understanding and agreement between the parties with respect to the
subject matter hereof and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings between such
parties. The Buyer, by the consent of its Directors or officers, and the Seller
may amend or modify this Agreement, in such manner as may be agreed upon, by a
written instrument executed by the Buyer and the Seller.

 

(b)       If the provisions of any Schedule or Exhibit to this Agreement are
inconsistent with the provisions of this Agreement, the provisions of the
Agreement shall prevail. The Exhibits and Schedules attached hereto or to be
attached hereafter are hereby incorporated as integral parts of this Agreement.

 

9.SEVERABILITY.

 

Any provision of this Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction.

 

10.INVESTIGATION OF THE PARTIES.

 

All representations and warranties contained herein which are made to the best
knowledge of a party shall require that such party make reasonable investigation
and inquiry with respect thereto to ascertain the correctness and validity
thereof.

 

11.EXPENSES.

 

Except as otherwise expressly provided herein, the Buyer, on the one hand, and
the Seller, on the other hand, will pay all fees and expenses (including,
without limitation, legal and accounting fees and expenses) incurred by them in
connection with the transactions contemplated herein. All fees or expenses
incurred in connection with this transaction by the Seller shall be allocated to
and borne by the Seller.

 

12.GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

13.SECTION HEADINGS.

 

The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the parties.

Page 5 of 12

 

14.MODIFICATIONS.

 

This Agreement can be modified only by a written agreement duly signed by each
party.

 

15.COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall be one and the same
document.

 

16.DEFAULT

 

In the event that either Party(s) defaults on this Agreement, defaulting Party
shall have 15 days to cure the default. In the event that the default is not
cured in 15 days, or if it is found to be incurable, the transaction
contemplated under this Agreement shall “unwind” in accordance with the Unwind
Agreement entered into and executed by all Parties.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of and on the date first above written.

 

BUYER:    Proscere Bioscience, Inc.       By: (-s- Baron Tennelle)
[sc001_v1.jpg]     Baron Tennelle, President     SELLER:    Simlatus Corp.      
By:  (-s- Richard Hylen) [sc002_v1.jpg]     Richard Hylen, CEO and Chairman

Page 6 of 12

 

EXHIBIT-A

(GRAPHICS) [sc004_v1.jpg]

Page 7 of 12

 

(GRAPHICS) [sc005_v1.jpg]

Page 8 of 12

 

(GRAPHICS) [sc006_v1.jpg]

Page 9 of 12

 

(GRAPHICS) [sc007_v1.jpg]

Page 10 of 12

 

(GRAPHICS) [sc008_v1.jpg]

Page 11 of 12

 

(GRAPHICS) [sc009_v1.jpg]

Page 12 of 12